Citation Nr: 1707833	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-36 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hypertension as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 










INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

By way of procedural background, the March 2008 rating decision denied, in pertinent part, (1) service connection for hypertensive vascular disease (hypertension) as secondary to the service-connected diabetes mellitus disability; (2) service connection for hypertensive arteriosclerotic heart disease, old myocardial infarction (claimed as heart disorder) as secondary to the service-connected diabetes mellitus disability; and (3) entitlement to a total rating for compensation purposes based on individual unemployability (TDIU). 

In October 2008, the Veteran filed a Notice of Disagreement.  The RO then furnished the Veteran a Statement of the Case in August 2009, and the Veteran filed a Substantive Appeal, VA Form 9, in September 2009.

Thereafter, in a February 2016 rating decision, the RO granted service connection for a heart disorder, diagnosed as coronary artery disease (status post mycoardial infraction and ccoronary artery bypass grafting) as secondary to the service-connected diabetes mellitus disability.  In a March 2016 rating decision, the RO also granted a TDIU, effective June 11, 2001.  Accordingly, the issues of service connection for a heart disorder and entitlement to a TDIU are no longer on appeal as the RO granted those claims in full.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDING OF FACT

The Veteran's currently diagnosed hypertension is aggravated by his service-connected diabetic nephropathy.

CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to the service-connected diabetic nephropathy disability have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for hypertension has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2016) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection Analysis for Hypertension

The Veteran is service connected for various disabilities, including in pertinent part, diabetes mellitus, diabetic nephropathy, and coronary artery disease.  He maintains that he has hypertension that is either caused or aggravated by his service-connected disabilities.  

In an April 2008 VA examination, the examiner indicated that the Veteran's hypertension was not a complication of his diabetes disability.  It was further noted that the Veteran's hypertension had not worsened due to his diabetes disability.  The examiner indicated that the Veteran had essentially the same antihypertensive therapy since 2003.  

The evidence also includes a December 2009 VA examination.  The examiner diagnosed the Veteran with diabetes, diabetic nephropathy, and hypertension.  It was then indicated that "the medical literature recognizes that diabetic nephropathy aggravates the hypertension, as is the case with [the Veteran]."  The Board finds that this opinion weighs in favor of the Veteran's claim.  

A May 2014 VA examination report indicated that the Veteran's hypertension was not due to his renal dysfunction.  However, an opinion as to aggravation was not provided; therefore the opinion is not adequate to decide the claim.  

In a December 2015 VA examination, the examiner stated that the Veteran's hypertension had its onset years before the onset of diabetes; therefore the hypertension was not caused by the service-connected diabetes disability.  Further, as the Veteran's hypertension as well-controlled by medication, there was no aggravation found due to diabetes.  

A December 2015 VA kidney examination report indicated that the Veteran's hypertension was not due to his renal dysfunction; however, an opinion as to aggravation was not provided; therefore the opinion is not adequate to decide the claim.  

Upon review of all the evidence of record, the Board finds that the evidence weighs in favor of a finding that the Veteran's currently diagnosed hypertension is aggravated by his service-connected diabetic nephropathy.  The Board notes that various VA examination reports indicated that the Veteran's hypertension was not caused or aggravated by the service-connected diabetes disability.  However, regarding the service-connected diabetic nephropathy disability, the December 2009 examiner opined that the Veteran' diabetic nephropathy aggravated his hypertension.  Notably, there are no conflicting probative medical opinions of record regarding this issue.  Accordingly, the Board finds that service connection is warranted.   


ORDER

Service connection for hypertension as secondary to the service-connected diabetic nephropathy disability is granted. 




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


